On Petition for a Rehearing.
Davis, J.
Counsel for appellant have filed a lengthy and an earnest petition for a reheating in this case. We can not, within reasonable limits, fully again review all the questions therein discussed. Suffice it to say that as to the first paragraph .the . court was not required to *303pass upon any other question than the one on which the case was reversed. If the judgment on that paragraph had been affirmed, then we should have considered and decided every material question presented.
Although we discussed the question arising in the record on the first paragraph, in some respects, more at length than was necessary, yet it occurs to us that there should be no difficulty in reaching a correct conclusion as to what has been decided in relation thereto in the original opinion. As to this paragraph, the judgment was reversed because of error in giving the third instruction. We failed to discover any prejudicial error in any of the other instructions, so far as disclosed by the record as it comes to us on this appeal, but what we have said concerning these instructions does not necessarily' imply that they may be correct statements of the law of the case on another trial.
Neither have we decided that the evidence was sufficient to sustain the verdict on this paragraph. If the case is retried. on that paragraph, appellee will have to prove to the satisfaction of the jury, under proper and correct instructions of the court as to the law applicable and pertinent to the case, that the alleged services of appellee were rendered either under an express contract or under sufficient of the circumstances mentioned and set out in the first paragraph as are necessary to raise the presumption of an agreement to pay therefor. Owing to the family relation existing between the parties, the law does not imply a promise to pay for the services because of the rendition thereof. The presumption is that appellee was not entitled to compensation for such services. It is incumbent on him to prove such facts and circumstances as will be sufficient to overcome this presumption and to raise the counter presumption of an agreement on *304the part of his uncle to pay for such services. If this is not done, he must necessarily fail.
It is insisted that, in any event, the agreement of Henry Puterbaugh to convey the eighty acres to Horace, his entry into possession, the improvements made thereon and the payment in full, by him, of the agreed price, did not create any obligation which he could enforce against the estate of Henry.
We can not agree with counsel that, as to the inchoate interest of Margaret in the real estate, the contract and acts of Horace averred in the second paragraph did not, and could not, amount to such performance as to take the case from the operation of the statute, and, therefore, as to one-third of the land, Horace- is wholly without remedy, and that he is not entitled to recover the purchase price he paid therefor, or the value of the, land, of which he has been deprived. The contention of counsel is “that the predominant idea and principle running through the Indiana cases is that liability can only arise from positive stipulation, and that in the absence of fraud no implied covenants are imported into any agreement in relation to lands.”
In this case, however, there was, if we may use the expression, a “positive stipulation” under the allegation of the complaint, on the part of Henry, to convey the eighty acres of land to Horace.
It is strenuously urged that the court erred in holding that where the vendor fails to carry out his contract to convey a portion of the real estate sold under the circumstances alleged in the second paragraph of the complaint in this case, the vendee may recover, in damages, the value of the portion of the land not conveyed.
It is insisted that we have announced some propositions contrary to the law as it exists in the decisions of this State.
*305In Bethell v. Bethell, 92 Ind. 318 (325), the action was on the covenants in the deed. The court there said: “It is the general rule that in cases where there is no covenant and no fraud, a vendee can not recover, although there is a complete failure of title.”
In Stratton v. Kennard, 74 Ind. 302, S. executed his note to executors of J. for real estate conveyed to him by them. In a suit on the note, it was held that in the absence of covenants of warranty, or for title, the defendant could not plead failure of title as a defense to the note.
In Johnson v. Houghton, 19 Ind. 359, it was held that on the assignment of a land office certificate issued by the government, there was no implied warranty of the title.
In Atherton v. Toney, 43 Ind. 211, the decision was that the assignee of an equity of redemption who accepts a deed without covenants takes it charged with the mortgage debt.
In Johnson v. McCabe, 37 Ind. 535, a deed for a patent right had been executed, in which there was no warranty. As a defense in a suit for the purchase-money, the defendant relied upon .an alleged breach of the warranty. The court held that the purchaser was bound by the deed.
Other similar cases are cited which either relate to conveyances that have been perfected by deed or to conveyances of personal property. These cases, as we view them, are not in point here.
In Sheets v. Andrews, 2 Blackf. 274, the purchaser recovered in the court below. The judgment was reversed because the action was commenced without demand having been made. The court said, however, in relation to the measure of damages, as gratis dictum, in conclusion: “It appears to us, that where no fraud is alleged, the purchase money with interest, should be the measure of *306damages, whether the breach complained of be of the covenant of seisin or of warranty contained in a conveyance, or whether it be, as in the present case, of a covenant to convey.”
In Blackwell v. Board, etc., 2 Blackf. 143, the board was authorized and required by the act of the Legislature, in changing the county seat, to convey, by deed, in exchange for lots in Palestine, other lots in Bedford, the new county seat. Blackwell complied with the requirements and demanded a deed, which was refused. The court held the county bound by the legislative acts, “as if they were the express stipulation of its constituted authorities, that they form a valid contract on a valuable consideration, ’ ’ and that the plaintiff had a right of action, and that “the measure of damages is the consideration or purchase-money, with interest.” In that case, the consideration was held to be the value of the lots in Palestine, prior to the depreciation thereof on account of the passage of the act for the relocation of the seat of justice.
In Adamson v. Rose, 30 Ind. 380, in a suit on a contract and bond for conveyance, in which property had been accepted in payment of the purchase price, on failure to convey the plaintiff recovered the amount so paid with interest. The defendant appealed. No question as to amount of recovery seems to have been raised. The court, in affirming the judgment, said: “The measure of damages in such case is the' purchase money and interest.” See, also, Wood v. Bibbins, 58 Ind. 392; Fowler v. Johnson, 19 Ind. 207; Shryer v. Morgan, 77 Ind. 479; Junk v. Barnard, 99 Ind. 137.
In the last case cited, the defendant appealed, and it was held that damages assessed by the jury on" the basis of the purchase-money with interest were not excessive. *307None of the cases cited by counsel are analogous to this case.
In the case of Martin v. Merritt, 37 Ind. 34, it was held that the measure, of damages, on account of the failure of the wife to q&nvey, was the value of her interest in the real estate. See Worth v. Patton, Admr., 5 Ind. App. 272, 31 N. E. Rep. 1130.
There .-is a distinction between actions to recover damages, for breach of a contract which can not be enforced, aiul on valid contracts. In the first class of cases, the /'measure of damages is the purchase price or value of services, and in the other the actual damages or value of property may be recovered.
Counsel also contend that in other jurisdictions the great weight of authority support the proposition that in such cases the measure of damages for the failure of title, arising out of contract to convey, in the absence of fraud, is the value of the purchase price, and not the value of the land.
Among the decisions cited and relied upon is the case of Tracy v. Gunn, 29 Kan. 508, in which Judge Brewer says: “If it were an original question, we think that the doctrine announced in that case (Liston v. Batson, 6 Kan. 420), and the various cases which it follows, might well be criticised; for why should the good faith of the vendor diminish the actual damages which the vendee has sustained by reason of the breach of the contract?”
To undertake to discuss all the questions so ably presented, and to review and analyze all the authorities cited by the learned counsel in their excellent and exhaustive petition and brief, — would unduly extend the limits of this opinion.
Although we have carefully considered, and have been much impressed with the earnest and ingenious argu*308ment of counsel, we are not able to agree with them as to the law applicable to this case. It is not so difficult, ordinarily, to determine what the principles of the law are, as it is to make the correct and proper application thereof to a given state of facts. N
Piled June 24, 1893.
The general rule deducible from the decision on which our conclusion is based is that when the Vendor has made a sale under the belief that he had title, '&nd it is found that he can not make title, the measure of damans is the purchase price with interest, but if the vendor — knofar ing that he has not in himself a perfect or complete title, under the expectation that he can get the title, or that his wife will join with him in the conveyance — agrees to sell and convey real estate, and is disappointed in failing to secure the title or by his wife refusing to join with him in the conveyance, he is liable in damages, though he acted in good faith, for the value of the lands _or the interest therein which he fails to convey. Dustin v. Newcomer, 8 Ohio, 49, and notes and authorities cited herein and in original opinion.
An opinion as to the law must be construed with reference to the facts on which it is based. All that is necessary for us to decide in this case is to determine the principles applicable to the facts before us, and it will suffice to say that on the facts alleged in the second paragraph of the complaint we adhere to the opinion that, under the terms of the contract, Henry Puterbaugh became and was liable to convey the entire eighty acres to Horace, and that because of the failure to so convey, under the circumstances therein alleged, his estate is responsible in damages for the value of the interest of his wife Margaret, which Horace has not, on full compliance on his part, been able to secure.
The petition for rehearing is, therefore, overruled.